Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1- 20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 requires a steel alloy which includes vanadium. The claim recites the broad range of “0.3 to 1.2 wt. %.” The claim also recites the narrower statement of the vanadium range by requiring the steal to comprise “vanadium-rich” precipitants. As pointed out by the Applicant in the most recent filed remarks, the specification defines a steal with a vanadium-rich precipitant to mean steel alloy which comprises from 0.65 to 1.2 wt. % vanadium. See Remarks at p7.  Accordingly, the claim recites a broader and a narrower range for vanadium. The claim(s) are considered indefinite because there is a question or doubt as 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 6-9, 11, 18, and 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1 requires the claimed steel alloy to include a vanadium rich precipitant, which is understood to mean that the claimed steal comprises from 0.65 to 1.2 wt. % vanadium. Claims 5, 6, 18, and 20 depend upon claim 1 and require the claimed steal to include 0.4-1.1 wt. %, at least 0.65 wt. %, 0.5-1.1 wt. %, and 0.5-1.1 wt. % vanadium respectively. As such, claims 5, 6, 18, and 20 do not further limit claim 1. 
Claims 7-9 and 11 are also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, since said claim(s) depend(s) from claim 6 as rejected above and fails to remedy the aforementioned deficiency. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wert et al. (US 5,002,729) in view of Koji et al. (US JP2005290538 A; machine translation was used in lieu of the foreign document).
With regards to claim 1-11 and 15-23, Wert teaches a case hardenable, corrosion resistant carburized alloy which contains, in weight percent: 

C: 0.05 to 0.09
Mn: 1.5 max. 
Si: 1.0 max. 
Cr: 11.0 to 15.0
Mo: 1.0 to 3.0
Ni: 1.5 to 3.5
Co: 3.0 to 8.0
V: 0.1 to 1.7
N: 0.04 max
The balance of the alloy is essentially iron and incidental impurities. 

Wert’s alloy includes components in amounts that overlaps with the claimed invention. For example, the claimed amount of nickel is from 0.3 to 2.0 wt. % in claim 1 and from 0.3 to 1.9 wt. % in claim 7, while the amount recited in Wert is from 1.5 to 3.5 wt. % (col 3, lines 41-60) thus overlapping with the clamed invention. However, the claim is rendered obvious as it’s been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. It is noted that the ranges that touch at one point do overlap. See MPEP 2144.05. See Cols 2-5.

Koji teaches a high strength austenitic stainless steel with improved rigidity. ¶0001. The steel includes C, Si, Mn, Ni, Cr, and N. ¶ 0009. Koji teaches that the steel can further include Al and Nb in an amount of from 0.01 to 0.3%. ¶0033. The addition of Al and Nb is recognized as the preferred components because they stably refine the austenite crystal grains to increase the ductility of the steel while maintaining its toughness. Id. As such, it would have been obvious for one of ordinary skill in the art to include Koji’s Nb and Al in the claimed range to Wert’s alloy to increase the ductility of the steel while maintaining its toughness. See MPEP 2144.05.I.
Koji also teaches that the stainless steel further includes copper in an amount of from 0.1 to 3.0 wt. %. ¶0036. The addition of copper is effective to resist corrosion. Id. As such, it would have been obvious for one of ordinary skill in the art to include Koji’s Cu in the claimed range to Wert’s alloy to benefit from its effectiveness in resisting corrosion. 
With regards to the claimed “niobium-rich precipitates and vanadium-rich precipitates” in claim 1: This limitation is met by the teachings of the prior art, when considered together. The instant specification defines Nb rich to mean a steal with 0.02-0.06 wt. % Nb (¶0084 of the published application), and Vanadium rich to mean a steal with 0.65 to 1.2 wt. % V (¶0045 of the published application). Here, as indicated above, the combination of Wert and Koji teaches the claimed alloy with Nb and V in amounts which overlap with the claimed invention. See MPEP 2144.05.I. As such, the combination of the prior art renders obvious the claimed invention. 
 With regards to claim 12, Wert teaches that the alloy was case hardened by carburizing. See cols 5-6.
s 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wert in view of Koji and in further view of Beer et al. (US 2006/0029318).
With regards to claims 13-14, the teachings of Wert in view of Koji are as set forth in claim 1. Wert teaches a martensitic steel metal with carbonitrided surface that can be used in the fabrication of bearings for spacecraft and aircraft engines, and bearings and gears for aircraft transmissions (col 5). Wert is silent with regards to a bearing component as claimed. 
Beer teaches a roller bearing having two cooperating rolling parts of which one is of ceramic and the other of a steel (abstract). Further, Beer teaches a roller bearing parts which are exposed to a rolling load in at least one pairing with a further roller bearing part or in contact with a plurality of rolling parts. The Rolling parts of this type are inner and outer rings and rolling bodies (balls and rolls) for use in bearings for the aeronautical and aerospace industries, there is provision for an inner ring made from steel which is provided with the compressive stresses to be paired with rolling bodies (i.e. rolling elements) made from suitable ceramic materials, to be paired with corresponding balls made from steel of martensitic microstructure and that has a nitrided surface (¶ 0013-0021 and 0086-87). As such, Deer teaches that the running time of the hybrid bearings is about 180 times or more than the test from standard bearings (see ¶ 0112). Therefore, one of ordinary skill in the art would have utilized Beer’s outer ring, inner ring and rolling elements made of the ceramic material to improve the running time by about 180 or more times. 
Response to Arguments
Applicant's arguments filed on 11/11/2020 (“Remarks”) have been fully considered but they are not persuasive. 

Second, Applicant contends that “Wert does not disclose a specific grain size” and concludes that “Wert fails to disclose teach or suggest the element of Applicants' currently amended claim 1.” Claim 1 now recites "wherein a measured grain size of delta ferrite is at most an average of 28 micrometers with a standard deviation of 16 micrometers." This argument does not overcome the rejection of record. While Wert may not require a particular grain size of delta ferrite in its alloy, neither does claim 1. As it is currently written, claim 1 does not require the steal alloy to include delta ferrite, let alone one with a particular grain size. In fact, the specification of the instant application teaches away from the inclusion of delta ferrite in the claimed invention. Specifically, ¶0083 of the published application describes Figs 1a and 1b as phase diagrams of a steal alloy composition with “a fine grain structure and only small amounts (i.e. <10%) of delta-ferrite.” Three paragraphs later, in ¶0086, a comparative description of Fig 1c is provided, indicating that the steal suffers from “the formation of some of the undesirable delta-ferrite phase” and that “[t]here is barely any formation of V-rich precipitates.” 
Accordingly, since (a) the claim does not require a steal alloy with delta-ferrite, (b) prior art teaches the formation of V-rich precipitates, and (c) the instant specification teaches away from the formation of any delta-ferrite, claim 1 is construed to not require delta-ferrite, and to the extent that it does, the claim is rendered obvious over the teachings of the prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736